DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Wang et al. (US Patent #10304475) in view of Ganapathiraju et al. (US PGPUB #2014/0025379) further in view of Gao (CN #108564951 A) teaches a system for keyword detection comprising:
an audio input configured to receive a composite audio signal from a microphone array;
a beamforming engine comprising a plurality of beamformers coupled to receive the composite audio signal and configured to form a plurality of beam signals from the composite audio signal, each of the plurality of beam signals having an associated beam angle and comprising audio data corresponding to sounds captured by the microphone array within a range of angles of arrival with respect to the beam angle;
a keyword detection module having a plurality of keyword detectors, each keyword detector configured to receive a respective one of the plurality of beam signals and to detect a keyword. 

a multibeam detection engine configured to receive, from each of the plurality of keyword detectors, keyword presence data indicating whether or not the keyword detector has detected a keyword and configured to produce a keyword detection output indicating whether or not a keyword has been detected by one or more of the keyword detectors based on the received keyword presence data. 
These limitations, in combination with the remaining limitations of independent Claims 1 and 13 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651